SCHOONMAKER, District Judge.
This case came on to review an order of referee allowing $300 counsel fees to Attorneys A. H. Kaufman and J. Perry Eekles.
These attorneys contend that this allowance is inadequate for the services rendered this estate, in view of the faet that $12,193.-16 was realized from the sale of the assets of the estate. The referee is entirely familiar with the services rendered by these attorneys, and the scale of reasonable attorneys’ fees prevailing in his county; and we are of the opinion that we ought not to disturb his findings, unless they are so patently unjust and inadequate as to require the court to make an additional allowance. We cannot so find in the instant ease, and will therefore confirm the referee’s order.
PER CURIAM.
Now, August 11, 1932, this case came on to be heard on certificate to review an order of the referee fixing the attorney’s fees of A. H. Kaufman and J. Perry Eekles.
On due consideration thereof, it is hereby ordered that the referee’s order fixing their fees at $300 is hereby confirmed and approved.